Citation Nr: 0321867	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to a special monthly pension based on the 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970 and from April 1981 to May 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In a June 2001 rating decision the RO denied the 
veteran's claim of entitlement to special monthly pension 
based on the need for aid and attendance.  The veteran's 
claim of entitlement to service connection for post traumatic 
stress disorder (PTSD) was denied in September 2001.  


REMAND

The veteran has made a claim of entitlement to service 
connection for post traumatic stress disorder.  In support of 
that claim, in October 2000, the RO received a written 
statement with regard to the stressors the veteran 
experienced while on active duty during the Vietnam War.  
However, the RO had not attempted to verify the alleged 
stressors with U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)- which formerly was called the U.S. 
Army and Joint Services Environmental Support Group (ESG).  
See VA Adjudication Procedure Manual M21-1, Part VI, 
paragraph 7.46 (now included in Manual M21-1 in Part IV, 
Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).  

Additionally, the veteran has also made a claim of 
entitlement to special monthly pension based on the need for 
aid and attendance.  The VA has not examined the veteran with 
regard to this claim.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C. § 
5103A; 38 C.F.R. § 3.159(c)(4).  This includes the duty to 
obtain VA examinations, which provide an adequate basis upon 
which to determine entitlement to the benefit sought.  Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.	Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressors.  The veteran served 
in United States Army, 39th BPO (Atch) 
575th APU and the alleged stressors 
occurred between May 1967 and March 
1968.  Provide USASCRUR with copies of 
any personnel records obtained showing 
service dates, duties, and units of 
assignment.  The veteran's stressors 
are: a.) In May 1957 prior to landing 
at Long Bein, Vietnam his aircraft 
sustained sniper fire over the runway 
as they departed the aircraft.  Two 
soldiers in front of him were killed 
departing the aircraft and he was 
spattered with body tissue and blood 
on the unloading ramp.  b.) In Long 
Bein in May 1957 while waiting to be 
assigned to his unit the veteran was 
placed on a sand bag detail on the 
edge of their perimeter, they lost 
three more men by sniper fire.  c.) 
The veteran listed the following as 
killed in action in the above 
identified incidents - Thomas B. 
Griffin, killed November 1967, he was 
in the 39th BPO, 1st Log Command; Cain 
Glenic, killed March 1968.  d.) The 
veteran listed himself as wounded in 
action in March 1968, with 39th BPO, B 
5-1Brigade, Special Forces, 1st 
Logistical Command, in Dong Ba Thin.  
e.) The veteran wrote that he was a 
postal inspector and was attached to 
several units and was TDY many times 
and stayed in Vietnam from May 1967 to 
June 1969.  He was with 5th Special 
Forces, 92nd assault Helicopter, the 
18th Eng. Bdc, 1st Avn Bdc, White Horse 
Division, Korean Tiger Division, 
Korean 1st Air Calvary and many others.  
f.) He indicated that he served in 
Three Tet Off and witnessed the Tiger 
Division execute nine of their own men 
in the 68 Tet Off after they were 
attacked.  g.) During the 68 Tet Off 
while being transported by air by 92 
assault helicopter they were shot down 
and were over run in Na Traing and 
spent three days hiding in the city 
before escaping.  Many acquaintances 
were killed.  

2.	The RO should request that the veteran 
be hospitalized at a VA hospital for 
observation and evaluation in 
connection with his claim of 
entitlement to special monthly pension 
based on the need for aid and 
attendance under 38 C.F.R. § 3.352.  
The hospital staff should observe and 
evaluate the veteran to determine 
whether or not he meets the criteria 
for aid and attendance under 38 C.F.R. 
§ 3.352.  Specifically, whether the 
veteran can dress/undress himself, or 
keep himself ordinarily clean and 
presentable; requires frequent need of 
adjustment of any special prosthetic 
or orthopedic appliances which by 
reason of the particular disability 
cannot be done without aid (this will 
not include the adjustment of 
appliances which normal persons would 
be unable to adjust without aid, such 
as supports, belts, lacing at the 
back, etc.); inability of the veteran 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a 
regular basis to protect the veteran 
from hazards or dangers incident to 
his daily environment; is bedridden 
meaning that condition which, through 
its essential character, actually 
requires that the veteran remain in 
bed.  The fact that veteran has 
voluntarily taken to bed or that a 
physician has prescribed rest in bed 
for the greater or lesser part of the 
day to promote convalescence or cure 
will not suffice.  

3.	While hospitalized the veteran should 
be afforded comprehensive VA 
orthopedic and neurological 
examinations to determine the nature 
and extent of his service connected 
degenerative joint disease of the 
lumbar spine with anterior lipping at 
L4-5 and narrowing of disc space at 
L5-S1.  The claims folder must be made 
available to the examiners for review 
and the examination reports should 
reflect that such review was 
accomplished.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The 
examiners are requested to report all 
ranges of motion that are manifest, 
including any additional loss of range 
of motion, to the extent possible, due 
to pain, weakened movement, excess 
fatigability, or incoordination.  The 
examiners are also requested to offer 
opinions as to whether it is at least 
as likely as not that the veteran's 
disabilities cause him to be 
substantially confined to his dwelling 
and the immediate premises.  The 
examiners are also requested to offer 
an opinion as to whether the veteran's 
disabilities cause him to be unable to 
dress or undress himself, to keep 
himself ordinarily clean and 
presentable, cause him to be unable to 
feed himself or attend to the wants of 
nature, or require the care or 
assistance on a regular basis of 
another person to protect him from 
hazards or danger incident to his 
daily environment.  A complete 
rationale for all opinions offered 
should be provided.  

4.	While hospitalized the RO should 
schedule a VA aid and attendance 
examination to determine whether the 
veteran establishes a factual need for 
aid and attendance.  In this regard, 
the examiner should specifically 
address the following questions: a.)  
Is the veteran able to dress or 
undress himself; and b.)  Is he able 
to keep himself ordinarily clean and 
presentable; and c.)  Is he able to 
frequently adjust any special 
prosthetic or orthopedic appliances 
without aid (this should include a 
statement as to whether he is using 
prosthetic(s)); and d.)  Is he unable 
to feed himself due to loss of 
coordination of upper extremities or 
through extreme weakness; and e.)  Is 
he able to attend to the wants of 
nature (this should include a 
statement as to whether he is 
continent); and f.)  Does he have any 
incapacity, physical or mental, which 
requires care or assistance on a 
regular basis to protect him from 
hazards or dangers incident to his or 
her daily environment.  

5.	The claims folder and a copy of this 
remand should be made available to the 
examiners.  A complete rationale for 
all opinions expressed should be 
provided.  A copy of the examination 
reports and any completed test reports 
should thereafter be associated with 
the claims folder.  

6.	Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete 
appropriate corrective action is to be 
implemented.  

7.	If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claim.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

